Title: From Thomas Boylston Adams to William Smith Shaw, 15 April 1810
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Quincy 15th: April 1810.

I enclose you two advertisements, which will thank you to have printed in the Palladium of Tuesday, and the Patriot of Wednesday; and if you think best, in the Centinel also. I have referred enquirers to you, and perhaps you would obtain Mr Sigourneys consent to leave the Key of the house in Nassau Street, with him.
I am very sick to day, and expect to be bled when the Dr: arrives—I have had too much business of late on land, which has worried me out of my health. Hope to see you soon and in the mean time am / truly your friend
T B Adams—
PS. Please to insert the number of the house in Hancock Street

